DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors because it contains more than twenty pages. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (2012/0285266, hereinafter Takahashi).
 	Regarding claim 1, Takahashi discloses an apparatus comprising a torsion bar 13 (See Fig. 1) connecting a first shaft 11 and a second shaft 12 coaxially to convert a torque applied between the first shaft and the second shaft into a torsional displacement, a multipole magnet 14 fixed to the first shaft or one end side of the torsion bar and alternately magnetized in N pole and S pole in a circumferential direction, a first magnetic yoke 31 having a plurality of claws or teeth 31a fixed to the second shaft or an other end side of the torsion bar and provided radially outside the multipole magnet and in equal interval in the circumferential direction, a second magnetic yoke 32 having a plurality of claws or teeth 32a fixed to the second shaft or the other end side of the torsion bar together with the plurality of first yokes, and provided radially outside the multipole magnet and in equal interval in the circumferential direction in a manner sandwiched between two adjacent first claws of the first magnetic yoke, a magnetic flux collecting member 511 including a first main body portion (See Fig. 1), which is located on a first shaft side of the plurality of first claws in an axial direction, and a second main body portion (See Fig. 1), which is located on a second shaft side of the plurality of second claws in the axial direction, the magnetic flux collecting member forming a magnetic circuit in a magnetic field 
    PNG
    media_image1.png
    828
    710
    media_image1.png
    Greyscale
 	Regarding claim 2, at least one of the first main body portion and the second main body portion is formed in a partial annular shape in cross section perpendicular to a rotation axis of the first shaft and the second shaft (See Fig. 1).
  	Regarding claim 3, at least one of the first main body portion and the second main body portion of the flux collecting members 511, 512 is formed in a rectangular shape in cross section perpendicular to a rotation axis of the first shaft and the second shaft, the rectangular shape being cut out partly along a radially outer shape of the 
 	Regarding claim 5, the at least one of the first main body portion and the second main body portion has a central angle of less than 180 degrees about a center on the rotation axis of the first shaft and the second shaft (See Fig. 1).  
6. 	Claims 1, 2 and 5 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimomura et al. (2013/0312539, hereinafter Shimomura).
 	Regarding claim 1, Shimomura discloses an apparatus comprising a torsion bar 13 (See Fig. 1) connecting a first shaft 11 and a second shaft 12 coaxially to convert a torque applied between the first shaft and the second shaft into a torsional displacement, a multipole magnet 14 fixed to the first shaft or one end side of the torsion bar and alternately magnetized in N pole and S pole in a circumferential direction, a first magnetic yoke 31 having a plurality of claws or teeth 315 fixed to the second shaft or an other end side of the torsion bar and provided radially outside the multipole magnet and in equal interval in the circumferential direction, a second magnetic yoke 32 having a plurality of claws or teeth 325 fixed to the second shaft or the other end side of the torsion bar together with the plurality of first yokes, and 
    PNG
    media_image2.png
    849
    523
    media_image2.png
    Greyscale
 	Regarding claim 2, at least one of the first main body portion and the second main body portion is formed in a partial annular shape in cross section perpendicular to a rotation axis of the first shaft and the second shaft (See Fig. 1).
  	Regarding claim 5, the at least one of the first main body portion and the second main body portion has a central angle of less than 180 degrees about a center on the rotation axis of the first shaft and the second shaft (See Fig. 1). 
 	Regarding claim 6, the magnetic flux collecting member 502 includes a first supporting member 521, which is provided radially outside the first main body portion to support the magnetic sensor, and a second supporting member 522, which is provided radially outside the second main body portion and radially outside the first supporting member; and the magnetic sensors 41, 42 are provided between the first supporting member and the second supporting member, and are formed to have a magnetic flux sensing surface, through which the magnetic flux in the magnetic circuit passes and which is directed in a radial direction of the multipole magnet (See Fig. 1). 

 	Regarding claim 8, the at least one of the first main body portion and the second main body portion has a base portion (See Fig. 1), which is located on a first shaft side of the plurality of first claws in the axial direction or on a second shaft side of the plurality of second claws in the axial direction, and a bent portion (See Fig. 1) which is formed in the base portion and bendable relative to the base portion.  
                                                         Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Takahashi et al. (8,844,380) disclose a torque sensor.8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        1/28/21